Citation Nr: 0915491	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-28 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
Fee Processing Center (FPC) in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of medical care 
expenses incurred at Mary Imogene Bassett Hospital from July 
5, 2005 to July 9, 2005.

(The issue of entitlement to an initial rating in excess of 
30 percent for post-traumatic stress disorder is the subject 
of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 determinations in which 
the VAMC/FPC denied the claims for reimbursement of medical 
care expenses incurred at Mary Imogene Bassett Hospital from 
July 5, 2005 to July 9, 2005.  The Veteran filed a notice of 
disagreement (NOD) in March 2006, and the VAMC/FPC issued a 
statement of the case (SOC) in August 2006.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in September 2006.

In April 2009, a Deputy Vice Chairman of the Board granted 
the Veteran's motion to advance this appeal on the Board's 
docket, pursuant the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2008).

For the reasons expressed below, the matter on appeal is 
being remanded to the Veteran's Health Administration (VHA) 
VAMC/FPC in Canandaigua, New York.  VA will notify the 
Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further 
VAMC/FPC action on the claim on appeal is warranted.

The Veteran seeks reimbursement of medical care expenses 
incurred at Mary Imogene Bassett Hospital from July 5, 2005 
to July 9, 2005.  He summarized the pertinent events in March 
2006 correspondence.  He first sought treatment for his neck 
at the end of May 2005 at a VA hospital emergency room, where 
he was told to go to primary care.  On June 2nd, he saw a 
nurse in primary care who told him to come back if it got 
worse.  He again sought treatment on June 16th with 
complaints of numbness in the left hand and arm.  On July 
4th, he was taken to the emergency room at Mary Imogene 
Bassett Hospital with complaints of numbness in both arms and 
the trunk and limited movement of the hands and arms.  He was 
told that he needed surgery right away and was admitted.  He 
was told that he had 2 mm left, that his spinal column was 60 
percent compressed, and that he was 2 mm from being paralyzed 
or dead.

The Veteran is service-connected solely for post-traumatic 
stress disorder, rated as 30 percent disabling.

The current claim has been considered under pertinent 
provisions of The Veterans Millennium Health Care and 
Benefits Act (Act), Pub. L. 106-117, codified at 38 U.S.C.A. 
§ 1725 (West 2002 & Supp. 2008).  Under that statute-which 
also provides general authority for the reimbursement of non-
VA emergency treatment-payment for emergency services may be 
made only if all of the conditions set forth in 38 C.F.R. § 
17.1002 (2008) are met.  Those conditions are:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

A "medical emergency" is a medical question best answered 
by a physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 
(1995).

In the August 2005 administrative decisions, the VAMC/FPC 
denied the claims for reimbursement of medical care expenses 
incurred at Mary Imogene Bassett Hospital from July 5, 2005 
to July 9, 2005 under the Act on grounds that the Veteran has 
other health coverage.

On the March 2006 NOD, the Veteran's representative stated 
that the Veteran has no other health coverage.

In a subsequent March 2006 letter, the VAMC/FPC requested 
that the Veteran sign and submit an insurance verification 
statement within 30 days from the date of the letter.

In an April 2006 administrative decision, the VAMC/FPC denied 
the claim under the Act on grounds that the claim was 
abandoned because the Veteran failed to return the insurance 
verification statement within the appropriate time frame.

In the SOC, the VAMC/FPC cited the provisions of 38 C.F.R. § 
17.120 (2008), which pertains to benefits under 38 U.S.C.A. § 
1728 (West 2002 & Supp. 2008).  Although the VAMC/FPC cited 
the provisions of 17.1004(e) (2008) pertaining to the filing 
of claims under the Act, the VAMC/FPC did not cite the 
provisions of 38 C.F.R. § 17.1002 that relate to the 
substance of the Act.  The VAMC/FPC then stated that the 
insurance verification statement was not returned within 30 
days of receipt of the request and thus the claim was deemed 
abandoned.

On his VA Form 9, the Veteran stated that he never saw the 
insurance verification statement informing him that he had 30 
days to send it back.  In an April 2009 statement, the 
Veteran's representative stated that the VAMC/FPC's request 
for information was not sent to the Veteran but rather to the 
medical facility where he received treatment.  

Review of the record reflects that the VAMC/FPC's March 2006 
request for information-the insurance verification 
statement-was indeed sent only to Mary Imogene Bassett 
Hospital.  Thus, the VAMC/FPC should send to the Veteran the 
appropriate request and provide the regulatory time limit for 
filing the document.  See 38 C.F.R. § 17.1004(e).

Review of the record also reflects that no medical records of 
treatment at Mary Imogene Bassett Hospital have been 
associated with the claims file.  As they are pertinent to a 
determination as to whether the Veteran received emergency 
treatment, the VAMC/FPC should obtain these records.

Lastly, further VAMC/FPC action is needed to comply with the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  Although the VAMC/FPC sent 
to the Veteran a notice letter in August 2006, the letter 
merely stated that, to substantiate his claim, the Veteran 
needed to show that he returned the insurance verification 
statement within the required 30-day time frame.  Thus, 
corrective notice should be provided on remand.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the 
VAMC/FPC of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the VAMC/FPC should also undertake any other 
development or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.  The 
VAMC/FPC's adjudication of the claim should include 
consideration of 38 C.F.R. § 17.1002, as appropriate.

Accordingly, this matter is hereby REMANDED to the VAMC/FPC 
for the following actions:


1.  The VAMC/FPC should send to the 
Veteran a request for insurance 
verification and provide the regulatory 
time limit for filing the document.

2.  The VAMC/FPC should send to the 
Veteran and his representative a VCAA 
compliant letter specific to the claim for 
payment or reimbursement of medical care 
expenses incurred at Mary Imogene Bassett 
Hospital from July 5, 2005 to July 9, 
2005, under 38 U.S.C.A. § 1725 and 38 
C.F.R. § 17.1002.  The VAMC/FPC should 
request that the Veteran provide 
sufficient information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal.  The VAMC/FPC should 
specifically request that the Veteran 
provide a signed authorization to enable 
it to obtain all outstanding records of 
treatment at Mary Imogene Bassett Hospital 
from July 5, 2005 to July 9, 2005.

The VAMC/FPC should explain the type of 
evidence that is his ultimate 
responsibility to submit and clearly 
explain that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the VAMC/FPC 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the 
VAMC/FPC should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the 
VAMC/FPC must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the 
VAMC/FPC should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority (to particularly 
include 38 C.F.R. § 17.1002, as 
appropriate).

6.  If the benefit sought on appeal 
remains denied, the VAMC/FPC must furnish 
to the Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  The Board also notes, as 
indicated above, that this appeal has been advanced on the 
Board's docket, and should retain this status throughout the 
pendency of the appeal.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


